Citation Nr: 0428474	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  97-10 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for retrocalcaneal 
bursitis of the right foot.

2.  Entitlement to service connection for a low back 
disability as secondary to service-connected right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from July 1976 until July 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.  That August 2000 rating decision found 
that new and material evidence had not been received to 
reopen claims of entitlement to service connection for 
retrocalcaneal bursitis of the right foot, and for chronic 
lumbosacral strain secondary to plantar fasciitis.

This case was before the Board in June 2001, when it was 
found that new and material evidence had been submitted to 
reopen the claims for service connection for lumbosacral 
strain on a secondary basis, and for retrocalcaneal bursitis 
of the right foot.  The issues were remanded to the RO for 
additional development of the record, including the 
scheduling of a VA examination.  Additionally, the remand 
enabled the RO to consider the claims for service connection 
on a de novo basis.  

The matters were returned to the Board in June 2003.  At that 
time, it was observed that the June 2001 remand instructions 
had not been carried out satisfactorily.  Specifically, the 
VA examination performed in response to the June 2001 Board 
remand did not provide an etiology opinion as requested.  
Thus, a further remand was ordered to correct that 
deficiency.

The issue of entitlement to service connection for a low back 
disability as secondary to service-connected right foot 
disability, is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

Currently diagnosed retrocalcaneal bursitis of the right foot 
has not been clinically dissociated by competent clinical 
evidence of record from retrocalcaneal bursitis of the right 
foot diagnosed during active service.


CONCLUSION OF LAW

Retrocalcaneal bursitis of the right foot was incurred in 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.  In light of the 
favorable determination contained herein, further development 
with regard to VA's duties to notify and assist, with regard 
to the claim for service connection for retrocalcaneal 
bursitis of the right foot, would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991).



Relevant law and regulations

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Additionally, service connection shall be 
established for a disability which is proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Factual background

The service medical records reveal no abnormality of the feet 
was noted on examination for entrance into service in July 
1976.  The veteran complained of bilateral heel pain in 
August 1976 when mild edema and retrocalcaneal tenderness 
were noted on physical examination.  X-ray examination was 
normal.  The impression was clinical stress fracture of the 
os calcis.  In January 1977, the veteran complained of 
possible stress fracture of the os calcis, bilaterally.  X-
ray examination findings were within normal limits.  There 
was marked tenderness over the medial aspect of the right 
heel and along the Achilles tendon, aggravated by stretching 
of the tendon.  There was moderate heel pad tenderness.  
Following physical examination, the impression was recurrent 
Achilles tendonitis with adjacent inflammation.  

The veteran had continued findings of right heel tenderness 
over the medial and lateral aspects, and at the insertion of 
the Achilles, in February 1977.  A straight leg walking case 
was applied.  The veteran had continued complaints of pain 
two weeks later, in March 1977.  In April 1977, plantar 
fasciitis of the right foot was noted.  In May 1977, the 
veteran complained of right foot pain when physical 
examination revealed fallen arches.  The assessment was flat 
feet.  Later in May 1977, the veteran reported he had had 
pain in right foot since a crush injury in an automobile 
accident prior to service.  

In June 1977, a Medical Board report indicated that the 
veteran had injured the posterior aspect of his right foot in 
an automobile accident prior to service.  It was commented 
that he had apparently made a full recovery, as no defects 
were noted upon enlistment.  It was noted that, during active 
duty, the veteran experienced increasing pain in the plantar 
and posterior aspects of the right heel.  Physical 
examination in June 1977 revealed plantar fasciitis and 
retrocalcaneal bursitis.  The Medical Board determined that 
the veteran did not meet the minimum standards for enlistment 
or induction and recommended a discharge by reason of 
physical disability.  They added that such disability was not 
incurred in or aggravated by active service.  The Medical 
Board's final diagnoses were retrocalcaneal bursitis and 
plantar fasciitis. 

Following the Medical Board's report, the veteran accepted a 
medical discharge.  He separated from service in July 1977.

After discharge, the veteran complained of right foot pain on 
VA examination in November 1977.  Physical examination 
revealed an interdigital neuroma between the 3rd and 4th toe 
of the right foot.

In February 1994, the veteran was seen at Muskogee Bone and 
Joint Clinic, Physical Therapy Department, for right leg 
pain.  He ambulated with a mild limp in his right lower 
extremity.  No diagnosis was rendered, but treatment included 
use of hot moist packs, ultrasound and therapeutic exercises.  

On VA examination in June 1996, the veteran complained of 
foot pain when he walked a lot and was on his feet a lot.  It 
was noted as medical history that the veteran had been 
diagnosed with bursitis and plantar fasciitis of the right 
foot.  Physical examination of the feet revealed no 
abnormality.  The diagnoses included symptomatology 
consistent with plantar fasciitis.  

In 1996, the RO received several letters from friends and 
family of the veteran.  Such correspondence indicated that 
the veteran had suffered foot pain over many years and that 
he walked with a limp and a shuffling gait.  The veteran was 
said to favor the right foot when walking.  A June 1996 
letter from the veteran's mother stated that the veteran's 
experienced right foot pain since service.

A December 1999 letter written by M. D. S., D.P.M., indicated 
that the veteran had recently visited his office for second 
metatarsal bursitis on his right foot.  It was noted that the 
veteran had a history of chronic retrocalcaneal bursitis and 
fasciitis, which "were related to a traumatic incident and 
subsequent honorable discharge."  

In April 2002, the veteran received a VA examination.  It was 
noted that he was diagnosed with retrocalcaneal bursitis of 
the right foot in 1977.  The veteran denied any specific 
injury or trauma to the right foot.  It was noted that, 
during service, the veteran wore a cast for approximately 8 
weeks at a military hospital in North Carolina.  The veteran 
presented with current complaints of pain and intermittent 
swelling of the right foot.  

Objectively, the veteran's posture and gait were normal.  He 
had no limited function with respect to standing or walking.  
His ankle range of motion was within normal limits, without 
pain.  Appearance of the ankle was also normal.  X-rays of 
the right foot were unremarkable.  Following physical 
examination, the examiner reported there was no pathology 
upon which to base a diagnosis.  The examiner noted a 
diagnosis of retrocalcaneal bursitis by history and physical.

The veteran underwent a VA fee-basis examination in August 
2003.  The veteran walked protecting his right lower 
extremity due to discomfort in his right ankle and foot.  The 
veteran stated that historically, he had twisted his ankle 
and sustained an unknown fracture involving his foot and 
ankle in 1977.  

X-rays of the right foot failed to reveal any fracture, nor 
was there a plantar spur.  On physical examination, the 
veteran had exquisite tenderness along the entire plantar 
surface of his right foot along the course of the plantar 
fascia.  The foot otherwise appeared to be normal.  The 
veteran's limp was at times right-sided and at times left-
sided.  The evidence did not demonstrate pes planus or any 
other deformity of the right foot.  The Achilles tendon 
appeared to be perfectly aligned, with no evidence of pes 
cavus deformity.  Dorsiflexion of his toes produced no 
discomfort and dorsiflexion of his ankle did not reveal any 
limitation of motion.  The metatarsal heads were nontender 
and there was no evidence of hammertoes or metatarsalgia.  
The veteran demonstrated limitation of function for standing 
and walking, which appeared to be entirely subjective.  The 
examiner could not document the precise reasons for the 
discomfort.  The veteran did not require corrective shoe 
gear.  There was slight tenderness of the retrocalcaneal 
bursi, but no swelling.  The tenderness was not found to be 
exquisite.  The examiner noted that the retrocalcaneal 
bursitis did not appear to be severe, and could be 
conservatively treated.  The examiner further noted that 
without evidence of a spur or ectopic bone noted on the 
plantar surface of the right foot, it was not possible to 
find that the retrocalcaneal bursitis caused the veteran to 
be disabled from gainful employment.  

Analysis

The competent clinical evidence of record establishes that 
retrocalcaneal bursitis of the right foot was initially 
demonstrated during service, and has been shown by competent 
clinical evidence of record to be currently present, 
subsequent to service, albeit to a mild degree.  While a 
history of a right foot crush injury prior to service was 
reported during service, as noted by the service Medical 
Board in June 1977, the veteran appears to have made a full 
recovery as no foot disability was noted on clinical 
examination for entrance into service.  As such, further 
development for reports of clinical treatment relative to a 
crush injury of the right foot prior to service would serve 
no useful purpose.  Soyini, supra.  The veteran's complaints 
of heel pain did not commence until approximately one month 
after entry into service when stress fractures of the os 
calcis were suspected on clinical examination.  Thereafter, 
Achilles tendonitis with adjacent inflammation was diagnosed, 
followed by a diagnosis of retrocalcaneal bursitis by the 
military medical board in June 1977.  

The Board notes that the April 2002 VA examination diagnosed 
retrocalcaneal bursitis by history.  Indeed, objective 
findings at that time were essentially normal.  Moreover, 
upon subsequent examination in August 2003, x-ray evidence, 
along with several other pertinent findings, were again 
normal.  However, on the other hand, the August 2003 
examination demonstrated limitation of function for standing 
and walking, although the examiner could not document the 
precise reasons for such discomfort.  Moreover, there was 
slight tenderness, but no swelling, of the retrocalcaneal 
bursi.  The examiner noted the veteran had retrocalcaneal 
bursitis of the right foot which did not appear to be severe, 
and which could be conservatively treated.  It was further 
commented that the retrocalcaneal bursitis of the right foot 
did not render the veteran disabled from gainful employment.  
The Board finds that current retrocalcaneal bursitis of the 
right foot has been demonstrated by competent clinical 
evidence, and that the severity of the disability is not for 
consideration in making that determination.  The current 
retrocalcaneal bursitis of the right foot has not been 
dissociated by competent clinical evidence from the 
retrocalcaneal bursitis of the right foot demonstrated during 
service, including as diagnosed by a military medical board 
in June 1977.  

In view of the foregoing, and with resolution of all doubt in 
the veteran's favor, the Board finds that the evidence 
supports a finding that retrocalcaneal bursitis of the right 
foot was incurred in service.  As such, the appeal is 
granted.


ORDER

Entitlement to service connection for retrocalcaneal bursitis 
of the right foot is granted.

REMAND

As noted previously, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The record does 
not reflect that the veteran has been provided VCAA notice 
relative to his secondary service connection claim.  In this 
regard, the Board notes that the VA letters issued in August 
2001 and June 2003 referenced only service connection on a 
direct incurrence basis.

The Board notes that, with respect to the veteran's claim of 
secondary service connection for lumbosacral strain, the 
veteran was afforded examinations in April 2002 and August 
2003.  However, on examination in August 2003, the examiner 
indicated he found no primary pathology in the veteran's low 
back, and stated that, "in view of his myriad complaints 
regarding his lower back," a new MRI should be obtained to 
"possibly delineate some pathology not borne out of his 
physical examination."  In this regard, it was noted that 
earlier MRI's had demonstrated the presence of a herniated 
disc at L4-5.  It does not appear that an MRI was 
subsequently conducted, rendering the examination findings, 
and secondary service connection nexus opinion, incomplete.  

Furthermore, the Board notes that the VA examiner's 
discussion referenced the question of nexus between the 
veteran's low back problems and his then nonservice-connected 
retrocalcaneal bursitis, without reference to the service-
connected plantar fasciitis of the right foot.  A clinical 
opinion as to the existence of a nexus to service-connected 
disability which considers all currently service-connected 
right foot disabilities is necessary prior to final appellate 
consideration. 



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 C.F.R. 
§ 5103, and 38 C.F.R. § 3.159, and any 
other applicable legal precedent, with 
regard to the secondary service 
connection aspect of the veteran's claim 
for service connection for a low back 
disability. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
secondary service connection claim, and 
inform him of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The veteran must also be 
advised to send any evidence in his 
possession, pertinent to his secondary 
service connection claim, to VA.

2.  Schedule the veteran for an MRI of 
his lumbar spine.  The report should note 
all pathology present.  Such report 
should be associated with the claims file 
and a copy should be sent to the VA 
examiner who evaluated the veteran in 
August 2003.  Then, following review of 
that report, and following review of the 
claims file, the VA examiner should 
supplement his earlier opinions by 
discussing whether it is at least as 
likely as not that the veteran has a 
lumbar disability that is etiologically 
related to, or aggravated by his service-
connected plantar fasciitis, and/or 
retrocalcaneal bursitis, of the right 
foot.  Such opinion should be supported 
by a clear rationale, citing to 
appropriate evidence of record.  If the 
examiner who conducted the August 2003 
examination is no longer available for 
comment, then another comparably 
qualified examiner may respond in his 
place, following a review of the claims 
file.  If additional examination of the 
veteran is deemed necessary, the veteran 
should be scheduled for such examination.

3.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



